Interim Decision #1883

MATTER OF CONTINENTAL CASUALTY

ComPANT

In Bond Cancellation Proceedings
A-12300315
Decided by Deputy Associate Commissioner July 17, 1968
Since the introduction of a private bill to accord an alien permanent resident
status in the United States followed by a request from the appropriate Senate
or House Committee for a Service report is tantamount to an application for
adjustment of status made while in lawful temporary status within the con•
templation of 8 OFR 103.6(c) (2), a maintenance of status and departure
bond posted in July 1962 on behalf of a nonimmigrant visitor has not been
breached where a private bill was introduced in August 1963 on behalf of the
bonded alien subsequent to the denial of her application for extension of stay
but prior to the expiration of the period of time afforded her within which to
effect her departure, and she was ultimately granted adjustment of status
under section 245 of the Immigration and Nationality Act before expiration
of authorized extensions of the voluntary departure period.
ON BEHALF OF APPLICANT:
Peter A. Brevitt, Esquire
9 Church Street, Post Office Box 1258
Cortland, New York
The obligor seeks ranettllation of a bond for maintenance of status

and departure of a nonimmigrant alien in the amount of $500 posted
on July 16, 1962. This bond was required as a condition for Mrs. Lucia
Addolorato Flocco's admission as a nonimmigrant visitor on July 11,
1962. The District Director at Buffalo, New York on March 6, 1968
served notice on the surety company that the bond was breached for
failure of Mrs. Flocco to effect her departure from the United States
on or before August 24, 1963 following denial of her application for
an extension of stay.
The matter is now before me on certification for a determination of
whether the notice of breach should be allowed to stand. Since this
order will cancel the bond, the notice of certification required by 8
CFR 103.4 will not be served on the affected party.

821-654--69---52

795

Interim Decision 4t1883
In reviewing this matter consideration has been given to the provisions of 8 CFR 103.6 (c) (2) which reads:
.if an application for adjustment of status is made by a nonimmigrant
while be is in lawful temporary status, the bond shall be canceled if his
status is adjusted or if he voluntarily departs within any period granted to
him. As used in this subparagraph, the term 'lawful temporary status' means
that there most not bare bean any break in the approval of the alien's stay
and all the time he is in the United States, from the date of admission to the
date of departure or adjustment of status, he must have had uninterrupted
Service approval in the form of regular extensions of stay or dates set by
which departure is to occur, or a combination of both . . . ;
and to 8 CFR 103.6 (c) (3) which provides that :
by the terms of the bond
shall release the ontigor from liability.
Service records show that Mrs. Flocco was admitted to the United
States as a nonimmigrant visitor on July 11, 1962 at Buffalo, New
York for a period to expire January 10, 1963. She was subsequently
granted an extension of temporary stay to July 1, 1963. A further
application for extension of stay filed June 22, 1963 was denied and
Mrs. Flocco was given until August 24, 1963 to effect her departure.
On August 20, 1963, prior to the expiration of her stay, private legislation was introduced in the 88th Congress in behalf of Mrs. Flocco
to accord her permanent residence in the United States. When private
legislation is introduced in the House of Representatives to adjust an
alien's status to that of a permanent resident, it is generally the practice
of the Service to continue the alien's stay in the United States during
its pendency if a report is requested by the House Judiciary Committee.
A report was requested in this instance and the Service notified her
on September 11, 1963 that she could remain in the United States
pending the outcome of the private legislation, and she was given
stays up to February 1, 1965.
Deportation proceedings were instituted against her on October 18,
1963; and following a hearing on November 14, 1963, the special inquiry officer ordered that in lieu of deportation Mrs. Flocco be granted
voluntary departure within such time and under such conditions as
the District Director shall direct. He further ordered that, if she
fails to depart as required, the privilege of voluntary departure be
withdrawn and she be deported from the United States.
The private bill introduced in the 88th Congress failed to pass as
did another private bill introduced on January 4, 1865 in the 89th
Congress to accord Mrs. Flocco permanent residence. With the introduction of this latter legislation, Mrs. Flocco was given additional
stays to February 1, 1967. This private bill also failed to pass. Another
bill was introduced in the 90th Congress on January 10, 1967 to grant
Substantial performance of all conditions imposed

796

Interim Decision #1883
Mrs. Flocco the same relief, and she was granted a further stay to
February 1, 1969. Adverse action was taken on this bill; and on July
27, 1967, she was advised that she must now depart by August 27,
1967. This stay was extended to December 15, 1967.
In the meantime as the beneficiary of a visa petition approved on
December 6, 1967, she became eligible to apply for adjustment of status
to that of a permanent resident under section 245 of the Immigration
and Nationality Act. Upon approval of the petition, the Service gave
her 30 days within which to file a motion to reopen her deportation
proceedings so that she could make application for such adjustment
of status. This action was tantamount to the grant to her of permission to remain in the United States for that purpose until January 5,
1968. Her hearing was reopened on December 26, 1967 and an order
was entered on February 20, 1908 granting her application for permanent residence.

From the foregoing it appears that the applicant was at all times
present in the United States with the express approval of this Service

except for the period August 25, 1963 to September 11, 1963 when she
was notified by the Service that as the beneficiary of a private bill
introduced on August 20, 1963, she would be permitted to remain in
the United States pending the outcome of the private legislation. The
private bill was introduced while Mrs. Flocco was in "lawful temporary status" within the meaning of 8 CFR 103.6(c) (2). Introduction of a private bill to accord an alien permanent resident status in
the United States followed by a request from the appropriate Senate
or House Committee for a Service report, should be treated fOr the
purpose of 8 CPR 103.6(c) (2) as application for adjustment of status. Since the introduction of the bill in this case was timely, a report

on the bill was requested, and the alien's status was adjusted, it is concluded that the terms of the bond have been complied with as provided
by the applicable regulations. Accordingly, the District Director's
notice of breach of the bond should be withdrawn and the bond should
be canceled.
ORDER: It is ordered that the notice of the District Director dated
March 6, 1968 breaching the bond be withdrawn and that the bond be
canceled.

797

